       Case 4:20-cv-07810-JSW Document 58-2 Filed 12/11/20 Page 1 of 3



 1    Jonathan M. Jacobson, SBN 1350495                 Scott A. Sher, SBN 190053
      WILSON SONSINI GOODRICH & ROSATI                  Michelle Yost Hale (pro hac vice)
 2
      Professional Corporation                          Robin S. Crauthers (pro hac vice)
 3    1301 Avenue of the Americas, 40th Floor           Katie R. Glynn, SBN 300524
      New York, New York 10019                          WILSON SONSINI GOODRICH & ROSATI
 4    Telephone: (212) 497-7758                         Professional Corporation
 5    Facsimile: (212) 999-5899                         1700 K Street NW, Fifth Floor
      Email: jjacobson@wsgr.com                         Washington, DC 20006
 6                                                      Telephone: (202) 973-8800
      Justina K. Sessions, SBN 270914                   Facsimile: (202) 973-8899
 7
      Benjamin S. Labow, SBN 229443                     Email: ssher@wsgr.com
 8    WILSON SONSINI GOODRICH & ROSATI                  Email: mhale@wsgr.com
      Professional Corporation                          Email: rcrauthers@wsgr.com
 9    One Market Plaza, Spear Tower, Suite 3300         Email: kglynn@wsgr.com
10    San Francisco, California 94105
      Telephone: (415) 947-2000
11    Facsimile: (415) 947-2099
      Email: jsessions@wsgr.com
12
      Email: blabow@wsgr.com
13
      Counsel for Defendant Plaid Inc.
14

15                                UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17
                                                        )
18                                                      )
     UNITED STATES OF AMERICA,                          )       CASE NO.: 4:20-cv-07810-JSW
19                                                      )
                    Plaintiff,                          )       [PROPOSED] ORDER GRANTING
20                                                      )       DEFENDANT PLAID INC.’S
            v.                                          )       ADMINISTRATIVE MOTION TO
21                                                      )       FILE UNDER SEAL
                                                        )
     VISA INC. and PLAID INC.,                          )
22
                                                        )
23                  Defendants.                         )
                                                        )
24                                                      )
                                                        )
25                                                      )
                                                        )
26

27

28



     [PROPOSED] ORDER GRANTING ADMIN. MOT. TO FILE UNDER SEAL              CASE NO.: 4:20-cv-07810-JSW
       Case 4:20-cv-07810-JSW Document 58-2 Filed 12/11/20 Page 2 of 3




 1          The Court, having considered Plaid Inc.’s Administrative Motion to File Under Seal and any

 2   opposition thereto, determines that the unredacted versions of the Declaration of Pouya Fatemi in

 3   Support of Plaid’s Proposed Trial Date (“Fatemi Declaration”), which is attached as Exhibit B to

 4   the Joint Case Management Statement and Discovery Plan, and the Declaration of McKenna Quint

 5   in Support of Plaid’s Proposed Trial Date (“Quint Declaration”), which is attached as Exhibit C to

 6   the Joint Case Management Statement and Discovery Plan are entitled to protection under the law

 7   pursuant to Civil Local Rule 79-5(b). Plaid Inc. has established “good cause” under Rule 26(c) of

 8   the Federal Rules of Civil Procedure to keep these documents under seal.

 9          IT IS HEREBY ORDERED that the Administrative Motion to File Under Seal is

10   GRANTED and that the following portions of the Quint Declaration and Fatemi Declaration shall

11   be sealed:

12
      Document                                            Portion of the Document to be Sealed
13    Declaration of Pouya Fatemi in Support of           ¶4
      Plaid’s Proposed Trial Date (Exhibit B to the       ¶5
14    Joint Case Management Statement and                 ¶6
      Discovery Plan)                                     ¶7
15                                                        ¶8
                                                          ¶9
16
                                                          ¶ 10
17                                                        ¶ 11
                                                          ¶ 12
18                                                        ¶ 13
                                                          Heading on line 1:9
19                                                        Heading on line 2:14
      Declaration of McKenna Quint in Support of          ¶5
20    Plaid’s Proposed Trial Date (Exhibit C to the       ¶6
      Joint Case Management Statement and                 ¶7
21    Discovery Plan)                                     ¶8
                                                          ¶9
22                                                        ¶ 10
                                                          ¶ 11
23                                                        ¶ 12
                                                          ¶ 13
24                                                        ¶ 14
                                                          ¶ 15
25                                                        ¶ 16
                                                          Heading on line 1:14
26                                                        Heading on lines 3:14-15
27

28

                                                      1
     [PROPOSED] ORDER GRANTING ADMIN. MOT. TO FILE UNDER SEAL               CASE NO.: 4:20-cv-07810-JSW
       Case 4:20-cv-07810-JSW Document 58-2 Filed 12/11/20 Page 3 of 3




 1
     IT IS SO ORDERED.
 2
     DATED:
 3                                                      HON. JEFFREY S. WHITE
                                                        UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
     [PROPOSED] ORDER GRANTING ADMIN. MOT. TO FILE UNDER SEAL        CASE NO.: 4:20-cv-07810-JSW
